OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0060 Expires:August 31, 2012 Estimatedaverageburden hours per response5.0 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 3, 2010 American Church Mortgage Company (Exact name of registrant as specified in its charter) Minnesota 33-87570 41-1793975 (State or other jurisdiction(Commission (IRS Employer of incorporation) File Number) Identification No.) 10237 Yellow Circle Drive, Minnetonka, MN 55343 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(952) 945-9455 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On June 3, 2010, American Church Mortgage Company (the “Company”) held its 2010 annual meeting of shareholders (the “2010 Annual Meeting”). At the 2010 Annual Meeting, the matters voted upon, including the number or votes cast for, against or withheld, as well as the number of abstentions and broker–non-votes, as to each such matter were as follows: Proposal 1: All four of the Company’s nominees for director as listed in the Company’s 2010 proxy statement were elected with the number of votes cast for each nominee as follows: Shares Voted “FOR” Votes “WITHHELD” Broker Non-Votes Philip J. Myers Kirbyjon H.Caldwell Dennis J. Doyle Michael G. Holmquist Proposal 2: The proposal to appoint Baker Tilly Virchow Krause, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 was ratified by the following vote: Shares Voted “FOR” Shares Voted “AGAINST” Shares “ABSTAINING” Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Church Mortgage Company Date: June 3, 2010 By /s/ Scott J. Marquis Chief Financial Officer 5268526v1
